Case: 12-12303   Date Filed: 07/31/2013   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-12303
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 6:08-cr-00265-MSS-KRS-1

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                 versus

NATHANIAH FREDERICKS,
a.k.a. Niah,
a.k.a. Smooth,

                                                      Defendant - Appellant.


                     ________________________

                           No. 12-13346
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 6:11-cr-00326-CEH-KRS-1

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                 versus
           Case: 12-12303   Date Filed: 07/31/2013   Page: 2 of 5




ELTON JONES,

                                                       Defendant - Appellant.


                      ________________________

                            No. 12-14122
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:05-cr-00133-TJC-MCR-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

ANTONIO MONTRESE MARLOW,

                                                       Defendant - Appellant.


                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 31, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:



                                    2
                Case: 12-12303       Date Filed: 07/31/2013       Page: 3 of 5


       In this consolidated appeal, Nathaniah Fredericks, Antonio Marlow, and

Elton Jones (the defendants) appeal the district court’s denials of their respective

motions to reduce their sentences under 18 U.S.C. § 3582(c)(2). The district court

found that the defendants were each ineligible for relief pursuant to Amendment

750 because they were each sentenced as a career offender. On appeal, the

defendants, each of whom received sentences below the career offender guideline

range, argue that after the Supreme Court’s decision in Freeman v. United States,

___ U.S. ___, 131 S. Ct. 2685 (2011) (plurality opinion), a career offender

sentenced below the career offender guideline range is eligible for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 750. The

government counters that the defendants are ineligible for a § 3582(c)(2) sentence

reduction because, as career offenders, their guideline ranges would have been the

same if the amended guideline had been in effect at the time of their sentencing.

After careful consideration, 1 we reject the defendants’ argument and affirm the

district court’s denial of their § 3582(c)(2) motions.

                                               I.

       In United States v. Moore, we held that § 3582(c)(2) does not authorize a

sentence reduction when a retroactively applicable guideline range amendment

1
 “We review de novo a district court’s conclusions about the scope of its legal authority under
18 U.S.C. § 3582(c)(2).” United States v. Lawson, 686 F.3d 1317, 1319 (11th Cir. 2012), cert.
denied, 133 S. Ct. 568 (2012).

                                                3
              Case: 12-12303     Date Filed: 07/31/2013   Page: 4 of 5


does not change the guideline range upon which a defendant’s sentence was based.

541 F.3d 1323, 1330 (11th Cir. 2008). Thus, even when an amendment reduces

the base offense level applicable to a defendant, the amendment does not apply to a

defendant sentenced as a career offender because it does not affect the defendant’s

guideline range. Id.

      After our decision in Moore, a plurality of the Supreme Court in Freeman v.

United States decided that defendants who entered into a Federal Rule of Criminal

Procedure 11(c)(1)(C) plea agreement are eligible to seek § 3582(c)(2) relief when

the sentence contained in a plea agreement was based on a guideline range that was

later subject to a retroactive amendment. 131 S. Ct. at 2690 (plurality opinion).

We have explained that Freeman did not disturb our holding in Moore because the

Supreme Court’s decision in Freeman did not address “defendants [who] were

assigned a base offense level under one guideline section, but then assigned a total

offense level and guideline range under a different guideline section.” Lawson,
686 F.3d at 1321. Because Moore “remains binding precedent,” id., we are

compelled to reject the defendants’ argument that Freeman should be read to

undermine Moore.

      We are also compelled to reject the defendants’ argument that Moore does

not apply to them because they each received sentences below the career offender

guideline range. Because the defendants are career offenders, their guideline range


                                          4
              Case: 12-12303     Date Filed: 07/31/2013   Page: 5 of 5


was based on § 4B1.1 of the United States Sentencing Guidelines. See id. at 1319.

That they each received a sentence reduction based on substantial assistance to law

enforcement does not alter the fact that their guideline ranges were based on

§ 4B1.1. In fact, one of the defendants in Moore also received a sentence

reduction based on substantial assistance, and we found that he was ineligible for

§ 3582(c)(2) relief because there was no “indication that the court based [his]

sentence on the guideline range that would have applied absent the career offender

designation” or that the reduction in his sentence lowered his sentencing range.

Moore, 541 F.3d at 1330. Here, because the defendants’ guideline ranges were

based on § 4B1.1, § 3582(c)(2) does not authorize a reduction in their sentences.

See Lawson, 686 F.3d at 1321.

      For these reasons, the decisions of the district court are AFFIRMED.




                                          5